Exhibit 10.(j)

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of May
6,2005, by and between Lyris Technologies, Inc., a Delaware corporation
(together with its successors and assigns permitted hereunder, the “Company”),
and Rob Wilson (“Employee”).

RECITALS

WHEREAS, Employee is currently employed by the Company, which develops software
and services for e-mail marketing and publishing, e-mail filtering and spam
prevention (the “Business”);

WHEREAS, the Company is, concurrently with the execution hereof, entering into
(or has previously entered into) a Stock Purchase Agreement with Commodore
Resources, Inc. and the other parties thereto (the “Stock Purchase Agreement”);
and

WHEREAS, Employee and the Company desire to set forth herein the terms of
employment for Employee, which employment shall be effective as of the closing
of the transactions contemplated by the Stock Purchase Agreement (the “Effective
Date”).

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the sufficiency of which is hereby acknowledged,
the parties agree as follows:

AGREEMENTS:

1.             Employment Period. Subject to Section 3 or mutual written
agreement between the Company and Employee, the Company hereby agrees to employ
Employee, and Employee hereby agrees to be employed by the Company, in
accordance with the terms and provisions of this Agreement, for the period
commencing as of the Effective Date and ending on the Fifth (5th) anniversary of
the Effective Date (the “Initial Term”); provided that, at the expiration of the
Initial Term, and on each anniversary of such expiration thereafter, the
Employment Period shall automatically be extended in one year increments (the
“Extended Term”) unless at least three months prior to the ensuing expiration
date (but no more than 9 months prior to such expiration date), the Company or
Employee shall have given written notice to the other party that it or he does
not wish to extend this Agreement (a “Non-Renewal Notice”). The term “Employment
Period,” as utilized in this Agreement, shall refer to the Employment Period as
so automatically extended.

2.             Terms of Employment.

(a)           Position and Duties.

(i)            During the Employment Period, Employee shall serve as Vice
President of the Company and, in so doing, shall report to President and Chief
Executive Officer. Employee agrees to perform whatever duties the Board may
assign to Employee from time to time, consistent with Employee’s position with
the Company. Employee shall have supervision and control over, and
responsibility for, such management and operational functions of the


--------------------------------------------------------------------------------


Company as are usual and customary for such position, and shall have such other
powers and duties as may from time to time be prescribed by President and Chief
Executive Officer.

(ii)           During the Employment Period, and excluding any periods of
vacation and sick leave to which Employee is entitled, Employee agrees to devote
all of his business time to the business and affairs of the Company and, to the
extent necessary to discharge the responsibilities assigned to Employee
hereunder. to use Employee’s reasonable best efforts to perform faithfully,
effectively and efficiently such responsibilities. During the Employment Period
it shall not be a violation of this Agreement for Employee to (A) serve on
corporate, civic or charitable boards or committees, (B) deliver lectures or
fulfill speaking engagements and (C) manage personal investments, so long as
such activities do not materially interfere with the performance of Employee’s
responsibilities as an employee of the Company in accordance with this
Agreement.

(b)           Compensation.

(i)            Base Salary. During the Employment Period, Employee shall receive
an annual base salary per calendar year of One Hundred Fifty Five Thousand
dollars ($155,000) (“Annual Base Salary”), which shall be paid in accordance
with the customary payroll practices of the Company and shall be prorated for
the year ending December 31, 2005 and for any other partial year of service. The
Company may review and adjust Employee’s Annual Base Salary. The term Annual
Base Salary as utilized in this Agreement shall refer to Annual Base Salary as
so adjusted.

(ii)           Incentive, Savings and Retirement Plans. During the Employment
Period, Employee shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs of the Company applicable
generally to other employees of the Company (“Investment Plans”).

(iii)          Welfare Benefit Plans. During the Employment Period, Employee
and/or Employee’s family or dependents, as the case may be, shall be eligible
for participation in the welfare benefit plans, practices, policies and programs
(“Welfare Plans”) provided by the Company (including, without limitation,
medical, prescription, dental, vision, short-term disability, long-term
disability, salary continuance, employee life, group life, accidental death and
travel accident insurance plans and programs) to the extent applicable generally
to other employees of the Company.

(iv)          Expenses. During the Employment Period, Employee shall be entitled
to receive prompt reimbursement for all reasonable travel, entertainment and
other business-related expenses incurred by Employee in accordance with the
policies, practices and procedures of the Company or the Business, as
applicable.

(v)           Vacation and Holidays. During the Employment Period, Employee
shall be entitled to vacation and holidays in accordance with the policies of
the Company.

2


--------------------------------------------------------------------------------


3.             Termination of Employment.

(a)           Death or Disability. Employee’s employment shall terminate
automatically upon Employee’s death during the Employment Period. If the
Disability of Employee has occurred during the Employment Period (pursuant to
the definition of Disability set forth below), the Company may give to Employee
written notice i n accordance with Section 11(b) of its intention to terminate
Employee’s employment. In such event, Employee’s employment with the Company
shall terminate effective on the 30th day after receipt of such notice by
Employee (the “Disability Effective Date”), provided that, within 30 days after
such receipt, Employee shall not have returned to full-time performance of
Employee’s duties. For purposes of this Agreement, “Disability” shall mean
Employee’s inability to perform his duties and obligations hereunder for a
period of 180 consecutive days due to mental or physical incapacity as
determined by a physician selected by the Company or its insurers and acceptable
to Employee or Employee’s legal representative (such agreement as to
acceptability not to be withheld unreasonably).

(b)           Termination by the Company for Cause. The Company may terminate
the Employee’s employment during the Employment Period for Cause. For purposes
of this Agreement, “Cause” shall mean: (i) the failure of Employee to perform
his obligations and duties hereunder to the satisfaction of the Company, which
failure is not remedied within 15 days after receipt of written notice from the
Company; (ii) commission by Employee of an act of fraud upon, or willful
misconduct toward, the Company or any of its affiliates; (iii) a material.
breach by Employee of Section 6, Section 7 or Section 9, which in either case is
not remedied within 15 days after receipt of written notice from the Board or
the Company; (iv) the conviction of Employee of any felony (or a plea of nolo
contendere thereto) or any crime involving moral turpitude; or (v) the failure
of Employee to carry out, or comply with, in any material respect any directive
of the Board consistent with the terms of this Agreement, which is not remedied
within 15 days after receipt of written notice from the Board or the Company.
Any written notice from the Board or the Company pursuant to this Section 3(b)
shall specifically identify the failure that it deems to constitute Cause.

(c)           Termination by Company Without Cause. The Company may terminate
Employee’s employment during the Employment Period without Cause beginning on
the date that is sixty (60) days after the Effective Date. For purposes of this
Agreement, “without Cause” shall mean a termination by the Company of Employee’s
employment during the Employment Period for any other reason other than a
termination based upon Cause, death or Disability.

(d)           Termination by the Employee. Employee’s employment may be
terminated during the Employment Period by Employee for Good Reason or without
Good Reason; provided, however, that Employee agrees not to terminate his
employment for Good Reason unless (i) Employee has given the Company at least 30
days’ prior written notice of his intent to terminate his employment for Good
Reason, which notice shall specify the facts and circumstances constituting Good
Reason, and (ii) such facts and circumstances constituting Good Reason have not
been remedied within such 30 day period. For purposes of this Agreement, “Good
Reason” shall mean any material breach by the Company of any provision of this
Agreement.

3


--------------------------------------------------------------------------------


(e)           Date of Termination. “Date of Termination” means (i) if Employee’s
employment is terminated for any reason other than Employee’s death, the
termination date set forth in the written notice to the effect given by Employee
to the Company or by the Company to Employee, as the case may be (taking into
account any notice or cure period required hereunder), and (ii) if Employee’s
employment is terminated by reason of death or Disability, the date of death of
Employee or the Disability Effective Date, as the case may be.

4.             Obligations of the Company Upon Termination.

(a)           Termination Because of Death or Disability. If Employee’s
employment is terminated by reason of Employee’s death or Disability during the
Employment Period, the Company shall pay to Employee or his legal
representatives within 20 days after the Date of Termination (except as
otherwise noted with respect to paragraphs (v) and (vi) below) (and the Company
shall have no further obligations hereunder with respect to Employee):

(i)            Employee’s Annual Base Salary through the Date of Termination to
the extent not theretofore paid;

(ii)           Any Annual Bonus awarded to Employee prior to the Date of
Termination but not yet paid;

(iii)          Any compensation previously deferred by Employee (together with
any accrued interest and earnings thereon);

(iv)          Any unreimbursed business expenses;

(v)           Any amount arising from Employee’s participation in, or benefits
under, any Investment Plans (“Accrued Investments”), which amounts shall be
payable in accordance with the terms and conditions of such Investment Plans;
and

(vi)          Any amounts to which Employee is entitled from Employee’s
participation in, or benefits under, any Welfare Plan (“Accrued Welfare
Benefits”), which amounts shall be payable in accordance with the terms and
conditions of such Welfare Plans, and any amounts owed as a result of accrued
vacation, which amounts shall be payable in accordance with the policies of the
Company.

(b)           Termination for Cause: Other than for Good Reason. If Employee’s
employment shall be terminated by the Company for Cause or by Employee without
Good Reason, the Company shall pay to Employee within 20 days after the Date of
Termination (except as otherwise noted with respect to paragraphs (v) and (vi)
below) (and the Company shall have no further obligations hereunder with respect
to Employee):

(i)            Employee’s Annual Base Salary through the Date of Termination to
the extent not therefore paid;

(ii)           Any Annual Bonus awarded to Employee prior to the Date of
Termination but not yet paid;

4


--------------------------------------------------------------------------------


(iii)          Any compensation previously deferred by Employee (together with
any accrued interest and earnings thereon);

(iv)          Any unreimbursed business expenses;

(v)           Any Accrued Investments, which amounts shall be payable in
accordance with the terms and conditions of such Investment Plans; and

(vi)          Any Accrued Welfare Benefits, which amounts shall be payable in
accordance with the terms and conditions of such Welfare Plans, and any amounts
owed as a result of accrued vacation, which amounts shall be payable in
accordance with the policies of the Company.

(c)           Termination for Good Reason: Without Cause. If the Company shall
terminate Employee’s employment without Cause or Employee shall terminate his
employment for Good Reason, the Company shall pay to Employee within 20 days of
the Date of Termination (except as otherwise noted with respect to paragraphs
(v) and (vi) below) (and the Company shall have no further obligations hereunder
with respect to Employee):

(i)            Employee’s Annual Base Salary through the Date of Termination to
the extent not theretofore paid;

(ii)           Any Annual Bonus awarded to Employee prior to the Date of
Termination but not yet paid;

(iii)          Any compensation previously deferred by Employee (together with
any accrued interest and earnings thereon);

(iv)          Any unreimbursed business expenses;

(v)           Any Accrued Investments, which amounts shall be payable in
accordance with the terms and conditions of such Investment Plans;

(vi)          Any Accrued Welfare Benefits, which amounts shall be payable in
accordance with the terms and conditions of such Welfare Plans, and any amounts
owed as a result of accrued vacation, which amounts shall be payable in
accordance with the policies of the Company; and

(vii)         An amount equal to one year of the employee’s salary.

5.             Full Settlement.  Neither Employee nor the Company shall be
liable to the other party for any damages in addition to the amounts payable
under Section 4 arising out of the termination of Employee’s employment prior to
the end of the Employment Period; provided, however, that the Company shall be
entitled to seek damages for any breach of Section 6, Section 7, or Section 9 or
for Employee’s criminal misconduct.

5


--------------------------------------------------------------------------------


6.             Confidential Information.

(a)           Employee acknowledges that the Company and its affiliates have
trade, business and financial secrets and other confidential and proprietary
information (collectively, the “Confidential Information”) and that during the
course of Employee’s employment with the Company he has received, shall receive
or shall contribute to the Confidential Information. Confidential Information
includes technical information, processes and compilations of information,
records, specifications and information concerning assets, and information
regarding methods of doing business. As defined herein, Confidential Information
shall not include (i) information that is publicly and generally known to other
persons or entities who can obtain economic value from its disclosure or use;
provided that, such information has not been made publicly and generally known
by Employee in violation of this Agreement or, to the knowledge of Employee, by
others in violation of comparable agreements, and (ii) information required to
be disclosed by Employee pursuant to a subpoena or court order, or pursuant to a
requirement of a governmental agency or law of the United States of America or a
state thereof or any governmental or political subdivision thereof; provided,
however, that Employee shall take all reasonable steps to prohibit disclosure
pursuant to clause (ii) above.

(b)           During and following Employee’s employment by the Company,
Employee agrees (i) to hold such Confidential Information in confidence and (ii)
not to release such information to any person (other than Company employees and
other persons to whom the Company has authorized Employee to disclose such
information and then only to the extent that such Company employees and other
persons authorized by the Company have a need for such knowledge). Employee
agrees to use reasonable efforts to give the Company notice of any and all
attempts to compel disclosure of any Confidential Information, in such a manner
so as to provide the Company with written notice at least five days before
disclosure or within one business day after Employee is informed that such
disclosure is being or shall be compelled, whichever is earlier. Such written
notice shall include a description of the information to be disclosed, the
court, government agency, or other forum through which the disclosure is sought,
and the date by which the information is to be disclosed, and shall contain a
copy of the subpoena, order or other process used to compel disclosure.

(c)           Employee further agrees not to use any Confidential Information
for the benefit of any person or entity other than the Company.

7.             Intellectual Property Rights: Surrender of Materials Upon
Termination.

(a)           In consideration of the Company’s agreement to employ Employee and
the receipt by Employee of the Confidential Information, Employee hereby assigns
to the Company all his right, title and interest in all Intellectual Property
(as defined below) that Employee makes or conceives, whether as a sole inventor
or author or as a joint inventor or author, whether made within or outside
working hours or upon the premises of the Company or elsewhere, as work for hire
or otherwise, at any time during his employment with the Company or its
affiliates (including prior to the Effective Date). “Intellectual Property”
means any information of a technical and/or business nature such as ideas,
discoveries, inventions, trade secrets, know-how, and writings and other works
of authorship that relate in any manner to the actual or anticipated business or
research and development of the Company and its affiliates.

6


--------------------------------------------------------------------------------


During and subsequent to Employee’s employment, upon the request and at the
expense of the Company or its nominee and for no additional personal
remuneration, Employee agrees to execute any instrument that the Company
considers necessary to secure or maintain for the benefit of the Company
adequate patent, copyright, trademark and other property rights in the United
States and all foreign countries with respect to any Intellectual Property.
Employee also agrees to assist the Company as required to draft said instruments
and to obtain and enforce such rights. Employee agrees to promptly disclose to
the Company any Intellectual Property when conceived or made by Employee, in
whole or in part, and to make and maintain adequate and current records thereof.

(b)           Employee agrees that all Confidential Information and other files,
documents, materials, records, customer lists, business proposals, contracts,
agreements and other repositories containing information concerning the Company
or the business of the Company, in whatever form, tangible or intangible
(including all copies thereof), that Employee shall prepare, or use, or be
provided with as a result of his employment with the Company, shall be and
remain the sole property of the Company. Upon termination of Employee’s
employment hereunder, Employee agrees that all Confidential Information and
other files, documents, materials, records, customer lists, business proposals,
contracts, agreements and other repositories containing information concerning
the Company or the business of the Company (including all copies thereof) in
Employee’s possession, custody or control, whether prepared by Employee or
others, shall remain with or be returned to the Company promptly (within 24
hours) after the Date of Termination. The materials required to be returned
pursuant to this Section 7 shall not include personal correspondence that does
not relate to the Company or the business of the Company.

8.             Successors.

(a)           This Agreement is personal to Employee and without the prior
written consent of the Company shall not be assignable by Employee otherwise
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by Employee’s legal representatives.

(b)           This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns. Employee agrees that the Company may
assign this Agreement to any directly or indirectly owned subsidiary or
affiliate of the Company, in which event “Company” as used in this Agreement
shall thereafter mean such subsidiary or affiliate (except where reference is
made to benefit plans that are maintained by the Company, in which event the
Company shall remain obligated with respect thereto under this Agreement), and
in connection with such assignment, such subsidiary shall expressly assume this
Agreement and the Company shall be released therefrom except to the extent
referenced above.

(c)           The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as

7


--------------------------------------------------------------------------------


hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

9.             Non-Competition: Non-Solicitation.

(a)           During his employment by the Company, including the Employment
Period, Employee shall have access to and become acquainted with Confidential
Information of the Company as described in Section 6. Employee acknowledges and
agrees that his use of Confidential Information in the conduct of business on
behalf of a competitor of the Company would constitute unfair competition with
the Company and would adversely affect the business goodwill of the Company.
Accordingly, as a material inducement to the Company to enter into this
Agreement; to protect the Company’s Confidential Information that may be
disclosed or entrusted to Employee (the disclosure of which by Employee in
violation of this Agreement would adversely affect the business goodwill of the
Company), the business goodwill of the Company that may be developed in Employee
and the business opportunities that may be disclosed or entrusted to Employee by
the Company; in consideration for the compensation and other benefits payable
hereunder to Employee, for the benefits to Employee of having access to
Confidential Information during the Employment Period (the disclosure of which
by Employee in violation of this Agreement would adversely affect the business
goodwill, of the Company); and for other good and valuable consideration,
Employee hereby covenants and agrees that, during the Term of Non-Competition,
Employee shall not, directly or indirectly, individually or as an officer,
director, manager, employee, shareholder, consultant, contractor, partner,
member, joint venturer, agent, equity owner or in any capacity whatsoever:

(i)            own, engage in, manage, operate, join, control, be employed by,
provide Competing Services to, or participate in the ownership, management,
operation or control of or provision of Competing Services to, a Competing
Business operating in the Geographic Area;

(ii)           recruit, hire, assist in hiring, attempt to hire, or contact or
solicit with respect to hiring any person who, at any time during the 12 month
period ending on the Date of Termination, was an employee of the Company or its
affiliates:

(iii)          induce or attempt to induce any employee of the Company or its
affiliates to terminate, or in any way interfere with, the relationship between
such parties and any employee thereof; or

(iv)          induce or attempt to induce any customer, client, supplier,
service provider, or other business relation of the Company or its affiliates in
the Geographic Area to cease doing business with such parties, or in any way
interfere with the relationship between such parties and any such person.

Notwithstanding the foregoing, the Company agrees that Employee may own less
than five percent of the outstanding voting securities of any publicly traded
company that is a Competing Business so long as Employee does not otherwise
participate in such competing business in any way prohibited by this Section 9.

8


--------------------------------------------------------------------------------


(b)           Employee acknowledges that the geographic boundaries, scope of
prohibited activities, and time duration of the preceding paragraphs in this
Section 9 (including the defined terms for “Competing Business,” “Competing
Services,” “Geographic Area,” and “Term of Non-Competition” set forth in Section
9(c)) are reasonable in nature and are no broader than are necessary to maintain
the goodwill of the Company and the confidentiality of its Confidential
Information and to protect the goodwill and other legitimate business interests
of the Company, and also that the enforcement of such covenants would not cause
Employee any undue hardship or unreasonably interfere with Employee’s ability to
earn a livelihood. If Employee violates the covenants and restrictions in this
Section 9 and the Company brings legal action for injunctive or other equitable
relief, Employee agrees that the Company shall not be deprived of the benefit of
the full period of the restrictive covenant, as a result of the time involved in
obtaining such relief. Accordingly, Employee agrees that the provisions in this
Section 9 shall have a duration determined pursuant to Section 9(a), computed
from the date the legal or equitable relief is granted.

(c)           As used in this Agreement:

(i)            “Competing Business” means any service or product of any person
or organization other than the Company or its affiliates in existence or then
under development, that competes or could potentially compete, directly or
indirectly, with any service or product of the Company or its affiliates.
Competing Business includes, but is not limited to, any enterprise engaged in
the development or marketing of software and services for e-mail marketing and
publishing, e-mail filtering and spam prevention.

(ii)           “Competing Services” means services that, if provided to a
business other than a Competing Business, would constitute the conduct of a
Competing Business.

(iii)          “Geographic Area” means the United States.

(iv)          “Term of Non-Competition” means the period of time beginning on
the date hereof and continuing until (A) if this Agreement is terminated during
the Employment Period by either the Company for Cause or Employee without Good
Reason, two years after the Date of Termination, (B) if this Agreement is
terminated during the Employment Period by either the Company without Cause or
Employee for Good Reason, one year after the Date of Termination, or (C) if the
Employment Period expires by reason of a Non-Renewal Notice, one year after the
last day of the Employment Period.

(d)           If any court or arbitrator determines that any portion of this
Section 9 is invalid or unenforceable, the remainder of this Section 9 shall not
thereby be affected and shall be given full effect without regard to the invalid
or unenforceable provisions. If any court or arbitrator construes any of the
provisions of this Section 9 to be invalid or unenforceable because of the
duration or scope of such provision, such court or arbitrator shall be required
to reduce the duration or scope of such provision, to the minimum extent
necessary so as to be enforceable, and to enforce such provision as so reduced.

9


--------------------------------------------------------------------------------


10.          Non-Disparagement. Employee agrees to refrain from engaging in any
conduct, or making any comments or statements, during the Employment Period and
thereafter, that have the purpose or effect of harming the reputation or
goodwill of the Company or its affiliates.

11.          Miscellaneous.

(a)           Construction. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. Whenever the terms
“hereof”, “hereby”, “herein”, or words of similar import are used in this
Agreement they shall be construed as referring to this Agreement in its entirety
rather than to a particular section or provision, unless the context
specifically indicates to the contrary. Any reference to a particular “Section”
or “paragraph” shall be construed as referring to the indicated section or
paragraph of this Agreement unless the context indicates to the contrary. The
use of the term “including” herein shall be construed as meaning “including
without limitation.” This Agreement may not be amended or modified otherwise
than by a written agreement executed by the parties hereto or their respective
successors and legal representatives.

(b)           Notices. All notices and other communications hereunder shall be
in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

If to Employee:

 

 

 

 

 

 

 

 

 

If to the Company:

Lyris Technologies, Inc.

 

2070 Allston Way, Suite 200

 

Berkeley, CA 94704

 

 

With a copy to:

 

 

Vinson & Elkins L.L.P.

 

3700 Trammell Crow Center

 

2001 Ross Avenue

 

Dallas, Texas 75201

 

Attention: Michael D. Wortley

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c)           Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term of this Agreement, such provision shall be fully severable; this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a portion of this Agreement; and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its

10


--------------------------------------------------------------------------------


severance from this Agreement. Furthermore, in lieu of such illegal, invalid or
unenforceable provision there shall be added automatically as part of this
Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.

(d)           Withholding. The Company may withhold from any amounts payable
under this Agreement such Federal, state or local taxes as shall be required to
be withheld pursuant to any applicable law or regulation.

(e)           No Waiver. Employee’s or the Company’s failure to insist upon
strict compliance with any provision of this Agreement or the failure to assert
any right Employee or the Company may have hereunder, including, without
limitation, the right of Employee to terminate employment for Good Reason, shall
not be deemed to be a waiver of such provision or right or any other provision
or right of this Agreement.

(f)            Equitable and Other Relief. Employee acknowledges that money
damages would be both incalculable and an insufficient remedy for a breach of
Section 6, Section 7, Section 9 or Section 10 by Employee and that any such
breach would cause the Company irreparable harm. Accordingly, the Company, in
addition to any other remedies at law or in equity it may have, shall be
entitled, without the requirement of posting of bond or other security, to
equitable relief, including injunctive relief and specific performance, in
connection with a breach of Section 6, Section 7, Section 9 or Section 10 by
Employee.

(g)           Entire Agreement. The provisions of this Agreement constitute the
complete understanding and agreement between the parties with respect to the
subject matter hereof, and supersede all prior and contemporaneous oral and
written agreements, representations and understandings of the parties, which are
hereby terminated. Employee and the Company acknowledge and represent that there
are no other promises, terms, conditions or representations (oral or written)
regarding any matter relevant hereto.

(h)           Counterparts. This Agreement may be executed in two or more
counterparts.

(i)            Arbitration.

(i)            In the event any dispute or controversy arises under this
Agreement and is not resolved by mutual written agreement between Employee and
the Company within 30 days after notice of the dispute is first given, then
Employee and the Company will mutually select an arbitrator and submit such
dispute or controversy to arbitration by such arbitrator; provided, however, if
the Company and Employee have not mutually selected an arbitrator within 90 days
after notice of the dispute is first given, or if Employee and the Company
decide at any earlier date not to mutually select an arbitrator, then, upon the
written request of Employee or the Company, such dispute or controversy shall be
submitted to arbitration by an arbitrator to be selected by the American
Arbitration Association (“AAA”). The arbitration will be conducted in accordance
with the Rules for Resolution of Employment Disputes of the AAA. Judgment may be
entered thereon and the results of the arbitration will be binding and
conclusive on the parties hereto. Any arbitrator’s award or finding or any
judgment

11


--------------------------------------------------------------------------------


or verdict thereon will be final and unappealable. All parties agree that venue
for arbitration will be in Alameda County, California, or such other place as
may be agreed upon in writing at the time by the parties and that any
arbitration commenced in any other venue will be transferred to Alameda County,
California, upon the written request of any party to this Agreement. All
arbitrations will have one individual acting as arbitrator. Any arbitrator
selected will not be affiliated, associated or related to either Employee of the
Company in any matter whatsoever. The decision of the arbitrator will be binding
on all parties. The prevailing party in the arbitration (as determined by the
arbitrator) shall be reimbursed, by the other party, its reasonable attorneys
fees, costs and other expenses pertaining to any such arbitration and
enforcement.

(ii)           THE ARBITRATOR SHALL HAVE NO AUTHORITY TO AWARD PUNITIVE DAMAGES
UNDER ANY CIRCUMSTANCES (WHETHER IT BE EXEMPLARY DAMAGES, TREBLE DAMAGES, OR ANY
OTHER PENALTY OR PUNITIVE TYPE OF DAMAGES). REGARDLESS OF WHETHER SUCH DAMAGES
MAY BE AVAILABLE UNDER DELAWARE LAW, EMPLOYEE AND THE COMPANY EACH HEREBY WAIVE
THE RIGHT, IF ANY, TO RECOVER PUNITIVE DAMAGES IN CONNECTION WITH ANY CLAIMS.
 EMPLOYEE AND THE COMPANY ACKNOWLEDGE THAT BY SIGNING THIS AGREEMENT EMPLOYEE
AND THE COMPANY ARE WAIVING ANY RIGHT THAT EMPLOYEE OR THE COMPANY MAY HAVE TO A
JURY TRIAL.

(j)            Survival.  Sections 4, 5, 6, 7, 8, 9, and 10 of this Agreement
shall survive the termination of Employee’s employment.

(k)           Amendments.  This Agreement may not be amended or modified at any
time except by a written instrument executed by the Company and Employee.

(l)            Effectiveness.  If the Effective Date has not occurred by
                , 2005, this Agreement shall be null and void and of no force or
effect.

(m)          Employee Acknowledgment.  Employee acknowledges that he has read
and understands this Agreement, is fully aware of its legal effect, has not
acted in reliance upon any representations or promises made by the Company other
than those contained in writing herein, and has entered into this Agreement
freely based on his own judgment.

[SIGNATURE PAGE FOLLOWS]

12


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Employee has hereunto set Employee’s hand and the Company
has caused this Agreement to be executed in its name on its behalf, all as of
the day and year first above written.

 

EMPLOYEE:

 

 

 

 

 

 

 

 

/s/ Rob Wilson

 

 

 

Rob Wilson

 

 

 

 

 

 

 

 

COMPANY:

 

 

 

 

 

LYRIS TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

By:

/s/ Luis Rivera

 

 

 

Name:

Luis Rivera

 

 

 

Title:

President

 

 


--------------------------------------------------------------------------------